       Case 2:17-cv-00060-KS-MTP Document 67 Filed 05/31/19 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

                         NOTICE OF PRETRIAL CONFERENCES

******************************************************************************

        Judge Keith Starrett, has ordered PRETRIAL CONFERENCES in the following civil
jury and non-jury cases. These conferences will be held before United States District Judge Keith
Starrett, on Tuesday, July 16, 2019 unless otherwise preset. Please note the time your case has
been scheduled on the attached page to this notice. Pretrial Conferences will be held in Judge
Starrett=s Conference Room, William M. Colmer Federal Building and Courthouse, 701 N. Main
Street, Suite 228, Hattiesburg, Mississippi.

      TRIALS are scheduled for a two-week civil calendar during the weeks of August 5, 2019,
and August 12, 2019, unless otherwise preset, Judge Keith Starrett presiding.

     COUNSEL FOR THE PARTIES ARE TO PREPARE A JOINT PRETRIAL ORDER
APPROVED BY ALL THROUGH THEIR ATTORNEYS FOR PRESENTATION TO THE
JUDGE AT THE PRETRIAL CONFERENCE.

        In preparing for trial, please refer to LOCAL RULE 16(j) GOVERNING PRETRIAL
ORDERS AND OFFICIAL FORM NO. 3, THE FORMAT FOR ALL PRETRIAL ORDERS,
AND RULE 51 REGARDING JURY INSTRUCTIONS. Jury instructions are to be submitted
to the trial judge seven (7) days prior to trial. Instructions should be emailed to the Court at
starrett_chambers@mssd.uscourts.gov .         Each party is limited to eight (8) substantive
instructions without permission of the Court. Do not duplicate the Court's standard instructions
which are available upon request.. (Note the language in Official Form No. 2(a), concerning
depositions. See also Rule 16(j)(5). The Court will strictly adhere to this rule.) All in limine
motions shall be filed twenty-one (21) days prior to the pretrial conference. SPECIAL
NOTE: THIS IS SEVEN (7) DAYS SOONER THAN STATED IN L.U. CIV. R. 7(E).

      WITH REFERENCE TO NON-JURY CASES: PROPOSED FINDINGS OF FACT
AND CONCLUSIONS OF LAW MUST BE SUBMITTED TO THE COURT AND OPPOSING
COUNSEL BY A DATE TO BE DETERMINED AT THE PRETRIAL CONFERENCE.                        The
document must bear the style and number of the case and should be submitted by email.

PLEASE NOTE:
       Exhibits are to be premarked and all pages numbered, and a list briefly describing
each is to be presented to the Court in quadruplicate at the beginning of the trial. (A
Sample of the Exhibit List is enclosed.) Exhibits should be tabbed and in ring binders. One
copy of the exhibits in electronic format should also be furnished. The issue of exhibits should
be discussed at the Pretrial Conference especially in cases with large numbers of exhibits.

      A witness list shall be presented to the Court in quadruplicate at the beginning of the
trial.
       Case 2:17-cv-00060-KS-MTP Document 67 Filed 05/31/19 Page 2 of 4




        The parties are instructed that a portion of the pretrial conference will be used to discuss
settlement of the case. Counsel are instructed to confer with their client[s] in advance of the
conference. COUNSEL AND THE CLIENT AND/OR A REPRESENTATIVE WITH
FULL       AUTHORITY SHALL BE PRESENT AT THE CONFERENCE UNLESS
EXCUSED BY THE COURT. If the client and/or the representative with full authority are
SPECIFICALLY EXCUSED by the Court from attendance at the conference, the client and/or
the representative with authority shall be standing by and available, either in person or by
telephone, within 5 minutes, from fifteen (15) minutes before the conference is scheduled to
commence until the conference is completed, in the event communication is necessary. NOTE:
THE CONFERENCE MAY EXTEND THROUGH THE LUNCH HOUR OR PAST 5:00
P.M. AND MAY LAST 2-3 HOURS OR MORE. If Counsel feels it is appropriate, any client
or representative with authority who is present, may sit in on the conference.

       For all jury trials a confidential settlement memorandum (three page maximum) shall
be submitted to Judge Starrett three days prior to the conference. If any party objects to
the judge being involved in settlement attempts and continuing to preside over the trial, then
this objection should be voiced not less than five days prior to the pretrial conference. This
objection will be honored and the judge will not conduct nor participate in settlement
discussions.

      If there are any unavoidable conflicts, counsel should notify the undersigned in writing at
Debra_Jackson@mssd.uscourts.gov.

        Should a party or his/her attorney fail to appear or to comply with the directions set out
herein, an ex parte hearing may be held and a judgment of dismissal or default or other appropriate
judgment entered or sanctions imposed.


Date: May 31, 2019
                                                     ARTHUR JOHNSTON, CLERK
                                                    UNITED STATES DISTRICT COURT


                                              By:         s/Debra Jackson
                                                     Debra Jackson
                                                     Courtroom Deputy Clerk
               Case 2:17-cv-00060-KS-MTP Document 67 Filed 05/31/19 Page 3 of 4




                                UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                ______________________ DIVISION




                                                                                    PLAINTIFF(S)


       VERSUS                                                                 CIVIL ACTION NO.


                                                                                  DEFENDANT(S)



                                                    EXHIBITS LIST


DATE        NUMBER                DESCRIPTION                          SPONSOR                     EVID.
I.D.


            P-1    Biefly describe each exhibit;
            or     leave sponsor, identification,
            D-1     and evidence columns blank.                Leave these columns blank.
                    These entries will be made                The Court will fill them
                    during trial.                              in as exhibits are entered.



                   Double Space between exhibits.



(Special Note: All pages of exhibits are to be numbered.)
             Case 2:17-cv-00060-KS-MTP Document 67 Filed 05/31/19 Page 4 of 4




                                PRETRIAL CONFERENCES
                             BEFORE JUDGE KEITH STARRETT




                                        July 16, 2019



9:00 a.m.    2:17-cv-201-KS-MTP     Billy Braswell vs.
                                    Vinson Guard Service                   Jury Trial


10:30 a.m.   2:17-cv-60-KS-MTP     Jason Brookins vs.
                                   Lawrence County School District,
                                   Tammy Fairburn and Darryl Turner        Jury Trial
